               Case 5:16-cr-00189-LHK Document 396 Filed 07/23/19 Page 1 of 2



 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 JONAS LERMAN (CABN 274733)
   JEFF SCHENK (CABN 234355)
 5 SARAH E. GRISWOLD (CABN240326)
   Assistant United States Attorneys
 6
          150 Almaden Boulevard, Suite 900
 7        San Jose, California 95113
          Telephone: (408) 535-5061
 8        Fax: (408) 535-5081
          jonas.lerman@usdoj.gov
 9        jeffrey.b.schenk@usdoj.gov
          sarah.griswold@usdoj.gov
10
   Attorneys for United States of America
11
                                   UNITED STATES DISTRICT COURT
12
                                 NORTHERN DISTRICT OF CALIFORNIA
13
                                          SAN JOSE DIVISION
14

15   UNITED STATES OF AMERICA,                      )   NO. 16-CR-189-LHK-3
                                                    )
16           Plaintiff,                             )   UNITED STATES’ AMENDED MOTION TO
                                                    )   UNSEAL PLEA AGREEMENT AND
17      v.                                          )   TRANSCRIPT OF CHANGE-OF-PLEA HEARING
                                                    )
18   PRATAP “BOB” KONDAMOORI,                       )   (AMENDING ECF NO. 393)
                                                    )
19           Defendant.                             )
                                                    )
20

21           Defendant Pratap “Bob” Kondamoori has filed a pro se document titled “Notice of Appeal.”
22 ECF No. 390. Today, July 22, 2019, the Ninth Circuit ordered Kondamoori to show cause why his

23 untimely appeal should not be dismissed. The government wishes to provide the Ninth Circuit with

24 Kondamoori’s plea agreement (ECF No. 157) and the transcript of his change-of-plea hearing on April

25 24, 2017, both of which remain under seal. See ECF No. 158 (minute entry).

26           Kondamoori’s plea agreement and change-of-plea hearing transcript need not remain sealed.
27 This Court has already unsealed the transcript of his sentencing. ECF No. 335 (unsealing order). At

28 sentencing, the parties and the Court discussed his cooperation. ECF No. 261 at 15, 20–21, 25, 30

     U.S. AMENDED MOT. TO UNSEAL                    1
     16-CR-189-LHK-3
              Case 5:16-cr-00189-LHK Document 396 Filed 07/23/19 Page 2 of 2



 1 (transcript). His cooperation is also noted in other public documents, including in the Court’s order

 2 denying codefendant Sunitha Guntipally’s motion to withdraw her guilty plea. E.g., ECF No. 334 at 9,

 3 11–12, 45.

 4          The government therefore moves the Court to unseal Kondamoori’s plea agreement and the

 5 transcript of his change-of-plea hearing.

 6 DATED: July 22, 2019                                         Respectfully submitted,

 7                                                              DAVID L. ANDERSON
                                                                United States Attorney
 8

 9                                                              ____/s/_________________
                                                                JONAS LERMAN
10                                                              SARAH E. GRISWOLD
                                                                JEFF SCHENK
11                                                              Assistant United States Attorneys
12

13

14

15                  [PROPOSED] ORDER UNSEALING PLEA AGREEMENT
              AND CHANGE-OF-PLEA TRANSCRIPT OF DEFENDANT KONDAMOORI
16
            The Court hereby ORDERS unsealed the plea agreement of Defendant Pratap “Bob”
17
     Kondamoori (ECF No. 157) and the transcript of his April 24, 2017, change-of-plea hearing.
18
     IT IS SO ORDERED.
19
     Dated: ______________
              July 23, 2019                                     ______________________________
20                                                              HON. LUCY H. KOH
                                                                United States District Judge
21

22

23

24

25

26

27

28

     U.S. AMENDED MOT. TO UNSEAL                    2
     16-CR-189-LHK-3
